Title: Nathaniel G. M. Senter to Thomas Jefferson, 19 May 1812
From: Senter, Nathaniel G. M.
To: Jefferson, Thomas


          
            Respected Sir New Orleans May 19th 1812
            I feel rather embarrassed in addressing a man to whom I am not only a Stranger but to whom my Name even is not known. A deceased and venerable Father once spoke to me of the Charecter I now address—but I was then young, and not capable of, either, understanding the merits of those Publications or the Views of the Author who has recd so much applause from the literary Votaries of, not only your native Country, but Europe. In early Life I was sent to England (after travelling the U,S,) and then to Asia, through which I travelled for two years—particularly in Hindoostan, I returnd to my native Country and laboured two years in compiling a Narrative of my Remarks and the Scenes which most strongly attracted the Curiosity and admiration of an enthusiastic American. I proposed a publication of that work and, rather unfortunately it was subjected to the perusal of Doctor Jeddediah Morse, who although he complemented its Information, seemed inclined to believe it not orthodox for the N England States: I consulted Docr B. Smith Barton (the Lineus of America) on the Success of a work which I flattered myself would contain some Information and do me some little honor—he approbated the Idea and returned me a Letter which was more flattering than I deserved.  Also one from John Jay expresing his desire to peruse a work which was calculated to raise the Expectations of my Countrymen—but not possessing the Means necessary for its immediate appearance before the public—I was oblidged to resort to a Contract with Booksellers—in the fullfilment of their engagements I experienced delay and vexation and suspended my design—After this I again commenced my travelling and since May 1811 have been traversing the western Parts of the United States, on the water of the Ohio, Muskingum Sandy—Kentucky and Mississipi—examining more particularly the Antiquities of those Nation, who in former ages populated and improved, those Regions which are now deserted—I made some Collections particularly on the Big Sandy and near the Falls of Ohio and at Cincinatti, and left then with Col Shepherd of Natches
            I think the Opinions of Volney respecting the former State of the western world not at all Utopian, but every appearance combines to establish his unering Judgement.A regular Journal of eight month, I have now in my Possession and intend before long to offer it to the perusal of my Friends—Since my Residence in New Orleans, concieving the State of the public Policy did not in any degree provide for the Exigences of the poor; and the Distresses of the Unfortunate, I concieved the Design of a Charitable Society which should ultimately lay the foundation of an Institution which would be of great and public Benefit to my Country. Viz an Infirmary or Corporation similar to those in England for the Relief of the Poor. A Copy I have the honor to enclose—by which same Mail I forward one to your great and good Successor James Maddison
            I trust as this Division of the United States more particularly recalls to your Mind the vast  & important Changes in our Commonwelth, and the extensive Addition of Territory, you will I hope approve my Design; and I ardently wish (if consistented consistent with your August Charecter, and the Ease, which I hope, after your arduous and toilsome Career, you enjoy), you would send me a few Lines—approving the Foundation and permission to me to affix your Signature as an honorary Member of a Society which is patronised by the Gover of this Territory, the Mayor of the City and the Atty of the U States—I do hope, though young, the time is approaching when I can be (as my Father was) of Service to my native Country; in any Capacity I would spend my years for the diffusion of knowledge, the promotion of Arts or the Relief of those who Suffer. Were you in that dignfied Situation which you so eminently filled I should deign to beg any situation in the U States where my Abilities are competent to fullfill or my Intigruty to promote—but I lament with others your Retirement at a Period so momentous and which call for more than common Wisdom and Experience— I particularly regret I was not in America, when the Expedition to the Western Ocean was commenced and conducted under your Auspices with so much Success: and which reflected upon one Individual so much honor.If in your Retreat you may be again, ever consulted on the expediency and Propriety of another Expedition to any Part or Region of the North America, I feel no hesitation in believing you will mention my humble Name and wishes to associate in any such Design to increase the Information necessary in our extended and wealthy Republic. I could refer (as an applicant) to the Opinion of Richard Harrison Esqre of New York or Doctor Smith Barton or Samuel Perkins of Windham Connecticut—I am young and possessed of a Constitution which would enabled enable me to endure and support Toil—A lengthy Journey in India and the Asiatic Islands has not broke a Frame which I hope will be reserved for the Service of my Country.
            
                   I enclose with the Copies a Description of a celebrated Antiquity in Hindoostan, pronounced by Jones the most inexplicable of any in that Idolitrous Region—I shall soon publish a Description of the Caves of Elephanta, the subterraneus Temples of Carley in the Bombay Presidency and the Caverns of Salsett; on an Island of that name adjacent to Bombay —If you think me worthy of that notice which I would mark as an honor, be pleased to direct your Letter to New York to the Care of John C Champlin, Merchant—I have besides, those Subscribers whose Names are printed (among which you will Observe the Pastors of the Roman See) obtaned eighty others, among which are twelve Ladies of distinction in Orleans—the Institution is only one month old.
            I have sent a Copy to Smith Barton & to many other Gentlemen respected for ther knowledge Charity and worth througout the United States.
            In the Decline of Life—amid the political Conflicts—amid Faction and Abuse—I am happy in seeing One Charecter of this Age, against which the Obliquy and contumelious Reproach of Slander has been vented, but not injured. Your political Life has been pregnant with those great and conflicting Sentiments which sometime agitates a Nation on its Rise to Glory and sometimes buries a great Nation in Ruin & Distraction—But I trust that that Country which you are a Native off, and that Country whose Glory—honor and Independence you contributed largely to establish, will feel powerfully those Precepts and will I hope pursue that Mode and persevere in those Measures which will not only entitle you to posthumous Fame—but will eventually lead to confirm our Independence and elevate America to a standing as great and as dignified as the other Kingdoms of the Earth—
            The last wish is that I should have the honor of a Line from the distinguished Statesman whom I now address—
            hoping you are well in health &c. I remain your devoted ServantNathl G, M, Senter—
          
          
            Be so kind as to pardon the Errors
          
        